- Provided by MZ Technologies Table of Contents Supplemental Agreement No. 19 to Purchase Agreement No. 2910 between THE BOEING COMPANY and GAC Inc. Relating to Boeing Model 737-8EH Aircraft THIS SUPPLEMENTAL AGREEMENT, entered into as of the day of 2010, by and between THE BOEING COMPANY, a Delaware corporation with its principal offices in the City of Seattle, State of Washington, USA (Boeing), and GAC Inc. , a company organized under the laws of the Cayman Islands (Buyer); W I T N E S S E T H : WHEREAS, Boeing and Buyer entered into Purchase Agreement No. 2910, dated 17 May 2004, as amended and supplemented (the Agreement) relating to the purchase and sale of [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT] Boeing Model 737-8EH aircraft; and Whereas, Buyer and Boeing now wish to amend certain terms and conditions associated with the Agreement, and WHEREAS, Boeing and Buyer have agreed to amend the Agreement to incorporate Buyer’s decision to (1 [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT] , and (2) to revise the Exhibit A documention regarding the configuration of the 737-800 aircraft, and WHEREAS, Boeing and Buyer have also agreed to amend the Agreement to incorporate certain other changes as may be described herein; NOW, THEREFORE, in consideration of the mutual covenants contained herein, the parties agree to amend the Agreement as follows: PA2910 SA-19 1 GOT 1. Table of Contents . Remove and replace, in its entirety, the Table of Contents with a new Table of Contents (attached hereto) to reflect the incorporation of this Supplemental Agreement No. 19 (SA-19) into the Purchase Agreement. 2. Tables. 2.1 Remove and replace Table 2 to Purchase Agreement No. 2910, Aircraft Delivery, Description, Price and Advance Payments , with the new Table 2 (attached hereto) in order to incorporate the new GOL revised configuration features value, as well as to remove [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT] Table 2 aircraft that GOL has decided to take delivery of [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT] . 2.2 Add the new Table 2-A to Purchase Agreement No. 2910 , Aircraft Delivery, Description, Price and Advance Payments , (attached hereto) in order to incorporate [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT] . 2.3 Remove and replace Table 4 to Purchase Agreement No. 2910, Aircraft Delivery, Description, Price and Advance Payments , with the new Table 4 (attached hereto) in order to incorporate the new GOL revised configuration features value. 2.4 Remove and replace Table 5 to Purchase Agreement No. 2910, Aircraft Delivery, Description, Price and Advance Payments , with the new Table 5 (attached hereto) in order to incorporate the new GOL revised configuration features value. 2.5 Remove and replace Table 6 to Purchase Agreement No. 2910, Aircraft Delivery, Description, Price and Advance Payments , with the new Table 6 (attached hereto) in order to incorporate the new GOL revised configuration features value. 2.6 Remove and replace Table 8 to Purchase Agreement No. 2910, Aircraft Delivery, Description, Price and Advance Payments , with the new Table 8 (attached hereto) in order to incorporate the new GOL revised configuration features value. 2.7 Remove and replace Table 9 to Purchase Agreement No. 2910, Aircraft Delivery,Description, Price and Advance Payments , with the new Table 9 PA2910 SA-19 2 GOT (attached hereto) in order to incorporate the new GOL revised configuration features value. 2.8 Remove and replace Table 10 to Purchase Agreement No. 2910, Aircraft Delivery, Description, Price and Advance Payments , with the new Table 10 (attached hereto) in order to incorporate the new GOL revised configuration features value. 2.9 Remove and replace Table 11 to Purchase Agreement No. 2910, Aircraft Delivery, Description, Price and Advance Payments , with the new Table 11 (attached hereto) in order to incorporate the new GOL revised configuration features value. 2.10 Add the new Table 13 to Purchase Agreement No. 2910 , Aircraft Delivery, Description, Price and Advance Payments , (attached hereto) in order to incorporate the [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT] . 3. Exhibits. 3.1 Remove and replace Exhibit A, Baseline 737-800 Aircraft Configuratiion – Table 1 and Table 2 Aircraft , (attached hereto) in order to provide the new revised GOL detail configuration elements and [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT] that are applicable to the Table 1 and Table 2 aircraft. 3.2 Add the new Exhibit A-1. Alternate 737-800 Aircraft Configuratiion – Table 2-A Aircraft , (attached hereto) in order to incorporate [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT] applicable to the Table 2-A aircraft. 3.3 Remove and replace Exhibit A2, Baseline 737-800 Aircraft Configuratiion – Table 3 and Table 4 Aircraft , (attached hereto) in order to provide the new revised GOL detail configuration elements and [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT] that are applicable to the Table 3 and Table 4 aircraft. 3.4 Remove and replace Exhibit A4, Baseline 737-800 Aircraft Configuratiion – Table 5 and Table 6 Aircraft , (attached hereto) in order to provide the new revised GOL detail configuration elements and [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT TO A PA2910 SA-19 3 GOT REQUEST FOR CONFIDENTIAL TREATMENT] that are applicable to the Table 5 and Table 6 aircraft. 3.5 Remove and replace Exhibit A5, Baseline 737-800 Aircraft Configuratiion – Table 8 through Table 11 & Table 13 Aircraft , (attached hereto) in order to provide the [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT] applicable to the Table 8 through Table 11 aircraft. 3.6 Remove and replace, in its entirety , Supplemental Exhibit BFE1, Buyer Furnished Equipment Variables , with a new Supplemental Exhibit BFE1 (attached hereto) [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT] . 4. Letter Agreements. 4.1 Remove and replace page 1 and Attachment A to Letter Agreement No. 6-1162-DME-0706R4, Purchase Rights , with a new page 1 and Attachment A (attached hereto) to now reflect [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT] . 4.2 [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT] . 4.3 Remove and replace page 1 of the Letter Agreement No. 6-1162-DME-1106R1, Aircraft Model Substitution , with a new page 1 (attached hereto) in order to include the Table13 aircraft within the terms and conditions of this letter agreement. 4.4 Remove and replace page 1 through page 8 of the Letter Agreement No. 6-1162- DME-1162, as now entitled, Special Matters – Table 8-11 and Table 13 Aircraft , (attached hereto) in order to incorporate the business terms associated with the new Table 13 aircraft. 4.6 Add the new Letter Agreement No. 6-1162-DME-1250, Certain Special Matters – Table 13 Aircraft , (attached hereto) in order to incorporate Buyer and Boeing’s understanding and agreement concerning cetain special business terms and conditions relating to the Table 13 aircraft. 5. Confidential Treatment. Customer and Boeing each understands that certain commercial and financial information contained in this Supplemental Agreement are considered by both PA2910 SA-19 4 GOT Customer and Boeing as confidential. Customer and Boeing agree that each will treat this Supplemental Agreement and the information contained herein as confidential and, except as otherwise required by law, will not, without the prior written consent of the other party, disclose this Supplemental Agreement or any information contained herein to any other person or entity. PA2910 SA-19 5 GOT The Purchase Agreement, Exhibits and Letter Agreements shall be deemed amended to the extent herein provided and as so amended shall continue in full force and effect. In the event of any inconsistency between the above provisions and those provisions contained in the Purchase Agreement, the terms of this Supplemental Agreement will govern and control. EXECUTED IN DUPLICATE as of the day and year first above written. THE BOEING COMPANY By Its Attorney‑In‑Fact GAC INC. By By Its Its Witness Witness PA2910 SA-19 6 GOT TABLE OF CONTENTS SUPPLEMENTAL AGREEMENT NUMBER ARTICLES 1. Quantity, Model and Description 2. Delivery Schedule 3. Price 4. Payment 5. Miscellaneous TABLE 1. Aircraft Information Table 1 (Block 1 aircraft) SA-13 2. Aircraft Information Table 2 (Block 2 aircraft) SA-19 3. Aircraft Information Table 2-A (Block 2-A aircraft) SA-19 4. Aircraft Information Table 3 (Block 3 aircraft) SA-11 5. Aircraft Information Table 4 (Block 4 aircraft) SA-19 6. Aircraft Information Table 5 (Block 5 aircraft) SA-19 7. Aircraft Information Table 6 (Block 6 aircraft) SA-19 8. Aircraft Information Table 7 (Block 7 aircraft) SA-14 9. Aircraft Information Table 8 (Block 8 aircraft) SA-19 10. Aircraft Information Table 9 (Block 9 aircraft) SA-19 11. Aircraft Information Table 10 (Block 10 aircraft) SA-19 12. Aircraft Information Table 11 (Block 11 aircraft) SA-19 13. Aircraft Information Table 12 (Block 12 aircraft) SA-18 14. Aircraft Information Table 13 (Block 13 aircraft) SA-19 EXHIBIT A. A. Aircraft Configuration – Block 1 & 2 SA-19 A-1. Aircraft Configuration – Block 2-A SA-19 A-2. Aircraft Configuration – Block 3 & 4 SA-19 A-3. Aircraft Configuration – Table 7 (737-700) SA-14 A-4. Aircraft Configuration – Block 5 & 6 SA-19 A-5. Aircraft Configuration – Block 8 through 13 SA-19 A-6. Baseline 737-700 Aircraft Configuration – Table 12 SA-18 B. Aircraft Delivery Requirements and Responsibilities SUPPLEMENTAL EXHIBITS AE1. Escalation Adjustment/Airframe and Optional Features SA-5 BFE1. BFE Variables SA-19 CS1. Customer Support Variables EE1. Engine Escalation/Engine Warranty and Patent Indemnity SLP1. Service Life Policy Components PA2910 i GOT SA-19 SUPPLEMENTAL LETTER AGREEMENTS AGREEMENT NUMBER 2910-01 Customer Software 2910-02 Spares – Flight Crew Training Spare Parts Support 2910-03 Spares – Initial Provisioning 6-1162-DME-0706R4 Purchase Rights SA-19 6-1162-DME-0707R1 Advance Payment Matters SA-15 6-1162-DME-0708 Technical Matters 6-1162-DME-0710 [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT] SA-10 6-1162-DME-0711 Promotional Support 6-1162-DME-0712 Special Matters (canceled & superseded) SA-5 6-1162-DME-0713 Tailored Weight Program 6-1162-DME-0714 Demonstration Flight Waiver 6-1162-DME-0824R2 Special Matters - Table 1-7 Aircraft SA-18 6-1162-DME-0825 Market Risk - Escalation SA-18 6-1162-DME-0841 [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT] SA-7 6-1162-DME-0867 [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT] SA-7 6-1162- DME-1104 [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT] SA-19 6-1162- DME-1106R1 [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT] SA-19 6-1162- DME-1107 [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT] SA-18 6-1162-DME-1111R1 [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT] SA-14 6-1162- DME-1152 [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT] SA-15 6-1162- DME-1153 [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT] SA-15 6-1162- DME-1162 Special Matters – Table 8-11 & Table 13 Aircraft SA-19 6-1162- DME-1164 [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT] SA-15 6-1162- DME-1185 [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT] SA-16 6-1162- DME-1213 Special Matters – Table 12 Aircraft SA-18 6-1162- DME-1250 Certain Special Matters – Table 13 Aircraft SA-19 PA2910 ii GOT SA-19 RECORD OF SUPPLEMENTAL AGREEMENTS SA-1 16 July 2004 SA-2 20 January 2005 SA-3 07 March 2005 SA-4 24 March 2005 SA-5 25 July 2005 SA-6 26 August 2005 SA-7 18 November 2005 SA-8 17 February 2006 SA-9 13 March 2006 SA-10 19 October 2006 SA-11 24 October 2006 SA-12 28 February 2007 SA-13 17 December 2007 SA-14 29 September 2008 SA-15 30 April 2009 SA-16 24 September 2009 SA-17 28 October 2009 SA-18 08 July 2010 SA-19 2010 PA2910 iii GOT SA-19 Supplemental Agreement No. SA-19 Table 2-A To Purchase Agreement No. PA-02910 Aircraft Delivery, Description, Price and Advance Payments Airframe Model/MTOW: 737-800 Detail Specification: Engine Model/Thrust: CFM56-7B27/B1 Airframe Price Base Year/Escalation Formula: Airframe Price: Engine Price Base Year/Escalation Formula: Optional Features: Sub-Total of Airframe and Features: Airframe Escalation Data: Engine Price (Per Aircraft): Base Year Index (ECI): Aircraft Basic Price (Excluding BFE/SPE): Base Year Index (CPI): Buyer Furnished Equipment (BFE) Estimate: Seller Purchased Equipment (SPE) Estimate: [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT] Delivery Date Number of Aircraft Escalation Factor (Airframe) Escalation Estimate Adv Payment Base Price Per A/P Advance Payment Per Aircraft (Amts. Due/Mos. Prior to Delivery): GOT - PA-02910 SA-19 54939-1F.TXT Boeing Proprietary Page 1 Supplemental Agreement No. SA-19 Table 2 To Purchase Agreement No. PA-02910 Aircraft Delivery, Description, Price and Advance Payments Airframe Model/MTOW: 737-800 Detail Specification: Engine Model/Thrust: CFM56-7B27/B1 Airframe Price Base Year/Escalation Formula: Airframe Price: Engine Price Base Year/Escalation Formula: Optional Features: Sub-Total of Airframe and Features: Airframe Escalation Data: Engine Price (Per Aircraft): Base Year Index (ECI): Aircraft Basic Price (Excluding BFE/SPE): Base Year Index (CPI): Buyer Furnished Equipment (BFE) Estimate: Seller Purchased Equipment (SPE) Estimate: [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT] Delivery Date Number of Aircraft Escalation Factor (Airframe) Escalation Estimate Adv Payment Base Price Per A/P Advance Payment Per Aircraft (Amts. Due/Mos. Prior to Delivery): GOT - PA-02910 SA-19 54940-1F.TXT Boeing Proprietary Page 2 Supplemental Agreement No. SA-19 Table 2 To Purchase Agreement No. PA-02910 Aircraft Delivery, Description, Price and Advance Payments [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT] Delivery Date Number of Aircraft Escalation Factor (Airframe) Escalation Estimate Adv Payment Base Price Per A/P Advance Payment Per Aircraft (Amts. Due/Mos. Prior to Delivery): GOT - PA-02910 SA-19 54940-1F.TXT Boeing Proprietary Page 3 Supplemental Agreement No. SA-19 Table 4 To Purchase Agreement No. PA-02910 Aircraft Delivery, Description, Price and Advance Payments Airframe Model/MTOW: 737-800 Detail Specification: Engine Model/Thrust: CFM56-7B27/B1 Airframe Price Base Year/Escalation Formula: Airframe Price: Engine Price Base Year/Escalation Formula: Optional Features: Sub-Total of Airframe and Features: Airframe Escalation Data: Engine Price (Per Aircraft): Base Year Index (ECI): Aircraft Basic Price (Excluding BFE/SPE): Base Year Index (CPI): Buyer Furnished Equipment (BFE) Estimate: Seller Purchased Equipment (SPE) Estimate: [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT] Delivery Date Number of Aircraft Escalation Factor (Airframe) Escalation Estimate Adv Payment Base Price Per A/P Advance Payment Per Aircraft (Amts. Due/Mos. Prior to Delivery): GOT - PA-02910 SA-19 54941-1F.TXT Boeing Proprietary Page 4 Supplemental Agreement No. SA-19 Table 5 To Purchase Agreement No. PA-02910 Aircraft Delivery, Description, Price and Advance Payments Airframe Model/MTOW: 737-800 Detail Specification: Engine Model/Thrust: CFM56-7B27/B1 Airframe Price Base Year/Escalation Formula: Airframe Price: Engine Price Base Year/Escalation Formula: Optional Features: Sub-Total of Airframe and Features: Airframe Escalation Data: Engine Price (Per Aircraft): Base Year Index (ECI): Aircraft Basic Price (Excluding BFE/SPE): Base Year Index (CPI): Buyer Furnished Equipment (BFE) Estimate: Seller Purchased Equipment (SPE) Estimate: [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT] Delivery Date Number of Aircraft Escalation Factor (Airframe) Escalation Estimate Adv Payment Base Price Per A/P Advance Payment Per Aircraft (Amts. Due/Mos. Prior to Delivery): GOT - PA-02910 SA-19 54944-1F.TXT Boeing Proprietary Page 5 Supplemental Agreement No. SA-19 Table 5 To Purchase Agreement No. PA-02910 Aircraft Delivery, Description, Price and Advance Payments [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT] Delivery Date Number of Aircraft Escalation Factor (Airframe) Escalation Estimate Adv Payment Base Price Per A/P Advance Payment Per Aircraft (Amts. Due/Mos. Prior to Delivery): GOT - PA-02910 SA-19 54944-1F.TXT Boeing Proprietary Page 6 Supplemental Agreement No. SA-15 Table 6 To Purchase Agreement No. PA-02910 Aircraft Delivery, Description, Price and Advance Payments Airframe Model/MTOW: 737-800 Detail Specification: Engine Model/Thrust: CFM56-7B27/B1 Airframe Price Base Year/Escalation Formula: Airframe Price: Engine Price Base Year/Escalation Formula: Optional Features: Sub-Total of Airframe and Features: Airframe Escalation Data: Engine Price (Per Aircraft): Base Year Index (ECI): Aircraft Basic Price (Excluding BFE/SPE): Base Year Index (CPI): Buyer Furnished Equipment (BFE) Estimate: Seller Purchased Equipment (SPE) Estimate: [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT] Delivery Date Number of Aircraft Escalation Factor (Airframe) Escalation Estimate Adv Payment Base Price Per A/P Advance Payment Per Aircraft (Amts. Due/Mos. Prior to Delivery): GOT - PA-02910 SA-19 54944-1F.TXT Boeing Proprietary Page 7 Supplemental Agreement No. SA-19 Table 8 To Purchase Agreement No. PA-02910 Aircraft Delivery, Description, Price and Advance Payments Airframe Model/MTOW: 737-800 Detail Specification: Engine Model/Thrust: CFM56-7B27/B1 Airframe Price Base Year/Escalation Formula: Airframe Price: Engine Price Base Year/Escalation Formula: Optional Features: Sub-Total of Airframe and Features: Airframe Escalation Data: Engine Price (Per Aircraft): Base Year Index (ECI): Aircraft Basic Price (Excluding BFE/SPE): Base Year Index (CPI): Buyer Furnished Equipment (BFE) Estimate: Seller Purchased Equipment (SPE) Estimate: [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT] Delivery Date Number of Aircraft Escalation Factor (Airframe) Escalation Estimate Adv Payment Base Price Per A/P Advance Payment Per Aircraft (Amts. Due/Mos. Prior to Delivery): GOT - PA-02910 SA-19 54945-1F.TXT Boeing Proprietary Page 8 Supplemental Agreement No. SA-19 Table 9 To Purchase Agreement No. PA-02910 Aircraft Delivery, Description Price and Advance Payments Airframe Model/MTOW: 737-800 Detail Specification: Engine Model/Thrust: CFM56-7B27/B1 Airframe Price Base Year/Escalation Formula: Airframe Price: Engine Price Base Year/Escalation Formula: Optional Features: Sub-Total of Airframe and Features: Airframe Escalation Data: Engine Price (Per Aircraft): Base Year Index (ECI): Aircraft Basic Price (Excluding BFE/SPE): Base Year Index (CPI): Buyer Furnished Equipment (BFE) Estimate: Seller Purchased Equipment (SPE) Estimate: [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT] Delivery Date Number of Aircraft Escalation Factor (Airframe) Escalation Estimate Adv Payment Base Price Per A/P Advance Payment Per Aircraft (Amts. Due/Mos. Prior to Delivery): GOT - PA-02910 SA-19 54945-1F.TXT Boeing Proprietary Page 9 Supplemental Agreement No. SA-19 Table 10 To Purchase Agreement No. PA-02910 Aircraft Delivery, Description, Price and Advance Payments Airframe Model/MTOW: 737-800 Detail Specification: Engine Model/Thrust: CFM56-7B27/B1 Airframe Price Base Year/Escalation Formula: Airframe Price: Engine Price Base Year/Escalation Formula: Optional Features: Sub-Total of Airframe and Features: Airframe Escalation Data: Engine Price (Per Aircraft): Base Year Index (ECI): Aircraft Basic Price (Excluding BFE/SPE): Base Year Index (CPI): Buyer Furnished Equipment (BFE) Estimate: Seller Purchased Equipment (SPE) Estimate: [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT] Delivery Date Number of Aircraft Escalation Factor (Airframe) Escalation Estimate Adv Payment Base Price Per A/P Advance Payment Per Aircraft (Amts. Due/Mos. Prior to Delivery): GOT - PA-02910 SA-19 54945-1F.TXT Boeing Proprietary Page 10 Supplemental Agreement No. SA-19 Table 11 To Purchase Agreement No. PA-02910 Aircraft Delivery, Description, Price and Advance Payments Airframe Model/MTOW: 737-800 Detail Specification: Engine Model/Thrust: CFM56-7B27/B1 Airframe Price Base Year/Escalation Formula: Airframe Price: Engine Price Base Year/Escalation Formula: Optional Features: Sub-Total of Airframe and Features: Airframe Escalation Data: Engine Price (Per Aircraft): Base Year Index (ECI): Aircraft Basic Price (Excluding BFE/SPE): Base Year Index (CPI): Buyer Furnished Equipment (BFE) Estimate: Seller Purchased Equipment (SPE) Estimate: [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT] Delivery Date Number of Aircraft Escalation Factor (Airframe) Escalation Estimate Adv Payment Base Price Per A/P Advance Payment Per Aircraft (Amts. Due/Mos. Prior to Delivery): GOT - PA-02910 SA-19 54945-1F.TXT Boeing Proprietary Page 11 Attachment 1 to Letter Agreement No. 6-1162-1250 Order Conversion to Supplemental Agreement No. SA-19 To Purchase Agreement No. PA-02910 Aircraft Delivery, Description, Price and Advance Payments Airframe Model/MTOW: 737-800 Detail Specification: Engine Model/Thrust: CFM56-7B27/B1 Airframe Price Base Year/Escalation Formula: Airframe Price: Engine Price Base Year/Escalation Formula: Optional Features: Sub-Total of Airframe and Features: Airframe Escalation Data: Engine Price (Per Aircraft): Base Year Index (ECI): Aircraft Basic Price (Excluding BFE/SPE): Base Year Index (CPI): Buyer Furnished Equipment (BFE) Estimate: Seller Purchased Equipment (SPE) Estimate: [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT] Delivery Date Number of Aircraft Escalation Factor (Airframe) Escalation Estimate Adv Payment Base Price Per A/P Advance Payment Per Aircraft (Amts. Due/Mos. Prior to Delivery): GOT - PA-02910 SA-19 54946-1F.TXT Boeing Proprietary Page 12 Attachment 1 to Letter Agreement No. 6-1162-1250 Order Conversion to Supplemental Agreement No. SA-19 To Purchase Agreement No. PA-02910 Aircraft Delivery, Description, Price and Advance Payments [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT] Delivery Date Number of Aircraft Escalation Factor (Airframe) Escalation Estimate Adv Payment Base Price Per A/P Advance Payment Per Aircraft (Amts. Due/Mos. Prior to Delivery): GOT - PA-02910 SA-19 54946-1F.TXT Boeing Proprietary Page 13 BOEING PROPRIETARY Exhibit A [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT] Block 1 & 2 Price CR Baseline Configuration - Revised Per A/C [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT] SA-19 to PA2910 BOEING PROPRIETARY Page 1 BOEING PROPRIETARY Exhibit A [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT] Block 1 & 2 Price CR Baseline Configuration - Revised Per A/C [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT] SA-19 to PA2910 BOEING PROPRIETARY Page 2 BOEING PROPRIETARY Exhibit A [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT] Block 1 & 2 Price CR Baseline Configuration - Revised Per A/C [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT] SA-19 to PA2910 BOEING PROPRIETARY Page 3 BOEING PROPRIETARY Exhibit A [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT] Block 1 & 2 Price [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT] SA-19 to PA2910 BOEING PROPRIETARY Page 4 BOEING PROPRIETARY Exhibit A-1 [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT] Block 2-A Alternate Configuration Price CR High Altitude, Over Water, O/H Stowage, Increased MTOW Per A/C [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT] SA-19 to PA2910 BOEING PROPRIETARY Page 1 BOEING PROPRIETARY Exhibit A-1 [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT] Block 2-A Alternate Configuration Price CR High Altitude, Over Water, O/H Stowage, Increased MTOW Per A/C [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT] SA-19 to PA2910 BOEING PROPRIETARY Page 2 BOEING PROPRIETARY Exhibit A-1 [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT] Block 2-A Alternate Configuration Price CR High Altitude, Over Water, O/H Stowage, Increased MTOW Per A/C [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT] SA-19 to PA2910 BOEING PROPRIETARY Page 3 BOEING PROPRIETARY Exhibit A-1 [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT] Block 2-A Alternate Configuration Price CR High Altitude, Over Water, O/H Stowage, Increased MTOW Per A/C [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT] SA-19 to PA2910 BOEING PROPRIETARY Page 4 BOEING PROPRIETARY Exhibit A-2 [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT] Block 3 & 4 Price CR Baseline Configuration - Revised Per A/C [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT] SA-19 to PA2910 BOEING PROPRIETARY Page 1 BOEING PROPRIETARY Exhibit A-2 [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT] Block 3 & 4 Price CR Baseline Configuration - Revised Per A/C [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT] SA-19 to PA2910 BOEING PROPRIETARY Page 2 BOEING PROPRIETARY Exhibit A-2 [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT] Block 3 & 4 Price CR Baseline Configuration - Revised Per A/C [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT] SA-19 to PA2910 BOEING PROPRIETARY Page 3 BOEING PROPRIETARY Exhibit A-2 [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT] Block 3 & 4 Price CR Baseline Configuration - Revised Per A/C [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT] SA-19 to PA2910 BOEING PROPRIETARY Page 4 BOEING PROPRIETARY Exhibit A-4 [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT] Block 5 & 6 Price CR Baseline Configuration - Revised Per A/C [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT] SA-19 to PA2910 BOEING PROPRIETARY Page 1 BOEING PROPRIETARY Exhibit A-4 [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT] Block 5 & 6 Price CR Baseline Configuration - Revised Per A/C [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT] SA-19 to PA2910 BOEING PROPRIETARY Page 2 BOEING PROPRIETARY Exhibit A-4 [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT] Block 5 & 6 Price CR Baseline Configuration - Revised Per A/C [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT] SA-19 to PA2910 BOEING PROPRIETARY Page 3 BOEING PROPRIETARY Exhibit A-4 [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT] Block 5 & 6 Price CR Baseline Configuration - Revised Per A/C [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT] SA-19 to PA2910 BOEING PROPRIETARY Page 4 BOEING PROPRIETARY Exhibit A-4 [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT] Block 5 & 6 Price CR Baseline Configuration - Revised Per A/C [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT] SA-19 to PA2910 BOEING PROPRIETARY Page 5 BOEING PROPRIETARY Exhibit A-5 [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT] Block 8 through 11 & Block 13 Price CR Baseline Configuration - Revised Per A/C [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT] SA-19 to PA2910 BOEING PROPRIETARY Page 1 BOEING PROPRIETARY Exhibit A-5 [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT] Block 8 through 11 & Block 13 Price CR Baseline Configuration - Revised Per A/C [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT] SA-19 to PA2910 BOEING PROPRIETARY Page 2 BOEING PROPRIETARY Exhibit A-5 [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT] Block 8 through 11 & Block 13 Price CR Baseline Configuration - Revised Per A/C [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT] SA-19 to PA2910 BOEING PROPRIETARY Page 3 BOEING PROPRIETARY Exhibit A-5 [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT] Block 8 through 11 & Block 13 Price CR Baseline Configuration - Revised Per A/C [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT] SA-19 to PA2910 BOEING PROPRIETARY Page 4 BUYER FURNISHED EQUIPMENT VARIABLES between THE BOEING COMPANY and GAC INC. Supplemental Exhibit BFE1 to Purchase Agreement Number 2910 P.A. No. 2910 BFE1 SA-15 GOT BOEING PROPRIETARY BOEING PROPRIETARY BUYER FURNISHED EQUIPMENT VARIABLES relating to BOEING MODEL 737-8EH AIRCRAFT This Supplemental Exhibit BFE1 contains vendor selection dates, on-dock dates and other variables applicable to the Aircraft. 1. Supplier Selection . Customer will: 1.1 Select and notify Boeing of the suppliers and part numbers of the following BFE items by the following dates: [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT] P.A. No. 2910 BFE1- 2 1 GOT SA-15 BOEING PROPRIETARY BOEING PROPRIETARY 2. On-dock Dates [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT] 3. Additional Delivery Requirements [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT] P.A. No. 2910 BFE1- 1 2 GOT SA-15 BOEING PROPRIETARY 6-1162-DME-0706R4 GAC, Inc Praça Comandante Linneu Gomes s/n Portaria 3, Prédio 7 Jardim Aeroporto 04626-020 São Paulo – SP Brazil Subject: Purchase Rights Reference: Purchase Agreement No. 2910 (the Purchase Agreement) between The
